DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 43-44, 46-52, 54-56, 58-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 43-44, 49, 55-56 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0150358 A1) in view of Kang et al. (US 2015/0026580 A1), and Corson et al. (US 2009/0092075 A1).
Regarding claim 43, Ko discloses a communication establishment (abstract) method, comprising: receiving, by a first terminal (100), a first broadcast message of a first wireless communications mode sent by a second terminal (120), wherein the first broadcast message carries a second parameter, and the second parameter indicates whether the second wireless communications mode is currently available (figs. 2, 5-6, 9; paragraph [0094]; [0101]-[0103]; [0123]; [0091]-[0092]; [0117]-[0118]; [0122]; and so on, illustrating first device 100 receives broadcast information including whether availability of a communication mode); and determining, by the first terminal based on whether the second wireless communications mode is currently, whether to connect to the second terminal (figs. 2, 5-6, 9; paragraph [0093]-[0095]; [0119]-[0120]; [0123]-[0124], explaining determining whether to connect or establish the communication based on the information). 
Ko doesn’t explicitly disclose the first broadcast message carries a first parameter, indicating the support of the second communication mode, in addition to the second parameter, the first broadcast message further indicates supported protocols of a plurality of protocol layers for the second wireless communications mode, and the determination whether to connect to the second terminal is also based on the supported protocols.
Kang teaches the first broadcast message carries a first parameter, indicating the support of the second communication mode, in addition to the second parameter (e.g. paragraph [0091]; and so on).

Corson teaches the first broadcast message further indicates supported protocols of a plurality of protocol layers for the second wireless communications mode, and the determination whether to connect to the second terminal is also based on the supported protocols (e.g. paragraph [0315]-[0317]; [0231]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first broadcast message carries a first parameter, indicating the support of the second communication mode, in addition to the second parameter, the first broadcast message further indicates supported protocols of a plurality of protocol layers for the second wireless communications mode, and the determination whether to connect to the second terminal is also based on the supported protocols as taught by Kang into Ko and Corson in order to reduce communication error and resource consumption, and to improve interoperability and to reduce communication interruptions.
Regarding claim 55, the claim includes features identical to subject matter mentioned in the rejection to claim 43. The claim is a mere reformulation to define the corresponding terminal, the rejection to claim 43 is applied hereto.
Regarding claim 44 and 56, Ko discloses determining, by the first terminal based on the second wireless communications mode supported by the second terminal and based on whether the second wireless communications mode is currently available (paragraph [0094]; [0101]-[0103]; [0123]), whether to connect to the second terminal comprises: displaying, by the first terminal, an identifier of the second terminal based on the second wireless communications mode 
Regarding claim 49 and 61, Ko discloses before the receiving, by the first terminal, a first broadcast message of a first wireless communications mode sent by the second terminal, the method further comprises: sending, by the first terminal, a broadcast message of the first wireless communications mode (paragraph [0018]; [0061]-[0062]; [0070]; and so on). 
Claim 51-52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0345376 A1) in view of Ko, and further in view of Kang and Corson.
Regarding claim 51, Yang discloses a communication establishment method (abstract), comprising: obtaining, by a first terminal (slave device), a second wireless communications mode and a status (such as parameter) or supported protocol information of the second wireless communications mode (paragraph [0010]-[0012]; [0021]-[0023]; [0051]; [0061]-[0062]; [0065]; [0067]-[0076]; and etc., illustrating the reception of broadcast information about second communication mode and parameter information of the second communication mode); and sending, by the first terminal, a first broadcast message of a first wireless communications mode, wherein the first broadcast message carries the second wireless communications mode and the first broadcast message is used by a second terminal (master device) to determine whether to connect to the first terminal (paragraph [0010]-[0012]; [0021]-[0023]; [0065]-[0070]; [0075]-[0076]; [0081]; and so on, explaining the transmission of information or message to the master device in response to the broadcast and parameter, where the information includes full parameter 
Yang doesn’t explicitly disclose the first broadcast message carries a first parameter indicating the support of the second communication mode, and a second parameter indicating whether the second wireless communications mode is currently available, and the first broadcast message further indicates supported protocols of a plurality of protocol layers for the second wireless communications mode, and the determination whether to connect to the second terminal is also based on the supported protocols.
Ko teaches a second parameter indicating whether the second wireless communications mode is currently available (figs. 2, 5-6, 9; paragraph [0094]; [0101]-[0103]; [0123]; [0091]-[0092]; [0117]-[0118]; [0122]; and so on, illustrating first device 100 receives broadcast information including whether availability of a communication mode).
Ko doesn’t explicitly teaches the first broadcast message carries a first parameter indicating the support of the second communication mode.
Kang teaches the first broadcast message carries a first parameter indicating the support of the second communication mode (e.g. paragraph [0091]; and so on).
Kang doesn’t teach the first broadcast message further indicates supported protocols of a plurality of protocol layers for the second wireless communications mode.
Corson teaches the first broadcast message further indicates supported protocols of a plurality of protocol layers for the second wireless communications mode (e.g. paragraph [0315]-[0317]; [0231]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first broadcast message carries a first parameter 
Regarding claim 52, Yang discloses before the sending, by the first terminal, a first broadcast message of a first wireless communications mode, the method further comprises: receiving, by the first terminal, a first wireless communications broadcast message of the second terminal, wherein the first wireless communications broadcast message instructs the first terminal to send, after receiving the first wireless communications broadcast message, a broadcast message of the first wireless communications mode to the second terminal (paragraph [0010]-[0012]; [0021]-[0023]; [0051]; [0061]-[0062]; [0065]; [0067]-[0076]; and etc.). 
Regarding claim 54, Yang discloses a first wireless communications broadcast message of the second terminal that is received by the first terminal carries a third wireless communications mode supported by the second terminal and the first wireless communications broadcast message a status or supported protocol information of the third wireless communications mode (paragraph [0041]; [0083]-[0084]; and etc.). 
Claim 46-48, 50 and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kang and Corson, and further in view of Truong et al. (US 2017/0094696 A1).
Regarding claim 46 and 58, the modified communication of Ko disclose before the determining, by the first terminal based on the second wireless communications mode supported by the second terminal and based on whether the second wireless communications mode is 
The modified communication of Ko doesn’t disclose the broadcast of the third terminal is second broadcast.
Truong teaches the broadcast of the third terminal is second broadcast (e.g. paragraph [0008]; [0028]; [0035]; [0053]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the broadcast of the third terminal is second broadcast as taught by Truong into the modified communication of Ko in order to reduce congestion, and improve quality of service.
Regarding claim 47 and 59, the modified communication of Ko discloses after the receiving, by the first terminal, a broadcast message of a third terminal, the method further comprises: displaying an identifier of the third terminal (paragraph [0014]; [0104]-[0105]; [0139]; [0141]; [0160]; [0162]; [0175]; and so on); and determining, based on selection of a user, whether to connect to the third terminal (paragraph [0014]; [0105]; [0141]; [0162]; [0175]; and etc.). 
The modified communication of Ko doesn’t disclose the broadcast of the third terminal is second broadcast.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the broadcast of the third terminal is second broadcast as taught by Truong into the modified communication of Ko in order to reduce congestion, and improve quality of service.
Regarding claim 48 and 60, the modified communication of Ko discloses after the receiving, by the first terminal, a second broadcast message of a third terminal, the method further comprises: displaying an identifier of the third terminal (paragraph [0014]; [0104]-[0105]; [0139]; [0141]; [0160]; [0162]; [0175]; and so on); and determining, based on selection of a user, whether to establish a communication group with the second terminal and the third terminal (paragraph [0014]; [0105]; [0141]; [0162]; [0175]; and etc.). 
The modified communication of Ko doesn’t disclose the broadcast of the third terminal is second broadcast.
Truong teaches the broadcast of the third terminal is second broadcast (e.g. paragraph [0008]; [0028]; [0035]; [0053]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the broadcast of the third terminal is second broadcast as taught by Truong into the modified communication of Ko in order to reduce congestion, and improve quality of service. 
Regarding claim 50, as applied above, the modified communication of Ko discloses establishes a connection of the first wireless communications mode and a connection of the second wireless communications mode to the second terminal. However, the modified 
Truong teaches the establishing connection of the communication modes between the first terminal and the second terminal is simultaneously (paragraph [0006]-[0007]; [0026]; [0028]; [0034]; [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the establishing connection of the communication modes between the first terminal and the second terminal is simultaneously as taught by Truong into the modified communication of Ko in order to improve resource utilization and communication rate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461